Co Oo YN DBD HW BW HB

VY NM NY NY NY YY DY DY KY Be ewe em ee ew ee ye
Oo ND Ye FWY KF SD OD me MI DN BR WD BH HS

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR17-5325RAJ

Plaintiff ORDER TERMINATING

DEFENDANT'S

PARTICIPATION IN DREAM

CHARLLETTE MILLER, PROGRAM AND DISMISSING
CRIMINAL CHARGES BASED ON

Defendant. SUCCESSFUL COMPLETION

OF DREAM PROGRAM

Vv.

 

 

On September 15, 2017, the Defendant entered a guilty plea to Count 4 of an
Indictment charging her with access device fraud. Dkt. No. 28. The plea was entered
pursuant to a plea agreement. Dkt. No. 27. Subsequent to entry of the guilty plea, the
Defendant was accepted to participate in the Drug Reentry Alternative Model (DREAM)
program. Dkt. No. 48. The Defendant executed a contract memorializing her acceptance
and participation in the program. Dkt. No. 49.

The DREAM Executive Review Team, including the undersigned United States
District Judge, have determined that the Defendant has successfully complied with the
program requirements set forth in the DREAM contract. Having made this determination,
the Court hereby orders that:

1. Defendant’s participation in the DREAM program is terminated;

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY
IN DREAM PROGRAM AND DISMISSING CHARGES 700 STEWART ST., SUITE 5220

: E, W, ip
MILLER, CR17-5325RAJ - 1 Sea 06) 5537970 “
Co GF YT HD HW BW PO KH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2. On Defendant’s request, her previously entered guilty pleas are withdrawn
pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
finding a fair and just reason having been demonstrated by Defendant’s
successful completion of the DREAM program: and

3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
the criminal charges filed against the Defendant in the above-captioned case
are dismissed with prejudice with good cause having been shown by

Defendant’s successful completion of the DREAM program.

DATED this 2 br day of February 2020.

(LLL AG

The Honorable Richard ones
United States District Jud.
Western District of Washington
DREAM Judicial Officer

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY

. 700 STEWART ST., SUITE 5220
IN DREAM PROGRAM AND DISMISSING CHARGES SEATTLE, WASHINGTON 98101

MILLER, CR17-5325RAJ - 2 (206) 353-7970
